DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
In response to the amendment received on July 27, 2022:
Claims 3, 4 and 6-23 are pending.
While the specification objection was not addressed in Applicant’s reply, the objection has been withdrawn in light of the Examiner’s amendment herein which updates the status of the parent application.
The prior art rejections of record are withdrawn in light of the amendment and Applicant’s remarks.  In addition, to clarify, the Examiner notes Applicant’s request for clarification regarding an unclear reference to U.S. Patent Application No. 2006/0083965 to Clingerman.  The incorrect citation in the 103 rejections was an inadvertent transcription error.  Applicant has correctly reasoned that the intended reference was to U.S. Patent Application No. 2005/0186454 to Clingerman.  Applicant’s noting of this issue and request for clarification is appreciated.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Angela B. Freeman on August 10, 2022.
The application has been amended as follows: 
	a.  On page 1, at line 5, after “2014,”, insert – now U.S. Patent No. 10,741,859, issued on August 11, 2020,--.
	b.  In claim 3, at line 9, “electrode” has been amended to -- electrodes --.
	c.  In claim 10, at line 1, “5” has been amended to -- 3 --.
Allowable Subject Matter
Claims 3, 4 and 6-23 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the fuel cell module of at least claim 3 comprising a fuel cell stack, device configured to supply air to each cathode of the fuel cell stack either while the fuel cell is in a discharged state or using a power source other than the fuel cell stack or a battery, and a tank containing pressurized gas, wherein the power source for the device is energy provided by the pressurized gas and wherein the device and tank are fluidically connected to a valve of the cathode electrodes of the fuel cell stack.
The Examiner agrees with Applicant’s arguments with respect to amended claim 3 with the device configured to supply air to each cathode of the fuel cell stack either while the fuel cell is in a discharged state or using a power source other than the fuel cell stack or a battery, and a tank containing pressurized gas, wherein the power source for the device is energy provided by the pressurized gas and wherein the device and tank are fluidically connected to a valve of the cathode electrodes of the fuel cell stack.
	The Examiner concurs that the device of Clingerman supplies air via two different air sources using electrical power (battery power or fuel cell power).  Clingerman does not teach or suggest non-electrical power sources as a means to power the device and while pressure-regulated control valves are known in the art, the Examiner agrees that the cited prior art of record does not appear to provide sufficient motivation to include  the additional features now recited in claim 3 in combination with the fuel cell stack and device of claim 3.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725